UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6954



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ANTHONY LANGHORNE,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:02-cr-0253-JRS)


Submitted:     August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Langhorne, Appellant Pro Se. Peter Sinclair Duffey, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Langhorne appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Langhorne, No. 3:02-cr-0253-

JRS (E.D. Va. May 27, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2